Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of the Preliminary Amendment filed on May 10, 2019, which canceled claims 11-13 and 17. Claim 21 was newly added and claims 5, 6, 8, 10, 18 and 20 were amended. Claims 1-10, 14-16 and 18-21 are pending.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of International Application No. PCT/EP2017/079572 filed on November 17, 2017, which claims the benefit of GB1619490.4, filed November 17, 2016 in the United Kingdom. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 19, drawn to compositions, including the conjugates of claim 1 and the compounds of claim 19.
Group II, claims 14-16, 18 and 21, drawn to methods of medical treatment comprising administering a pharmaceutical composition comprising the claimed conjugates.
Group III, claim 20, drawn to a method of synthesizing the claimed conjugates.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are the different structural conjugates of claim 1: (IIa), (IIb) and (IIc); and the different tumor-associated antigens or cell surface receptors of claim 4.
Applicant is required, in reply to this action, to elect three species, one from each of the following selections, to which the claims shall be restricted if no generic claim is finally held to be allowable.
Species election 1: A single disclosed conjugate from among those listed in claim 1.
Species election 2: A single disclosed compound from among those listed in claim 19.
Species election 3: A single disclosed tumor-associated antigen or cell surface receptor from among those listed in (1)-(88) in claim 4.
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1, 8, 10, 14, 18, 20 and 21 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature of Groups I and II is the pyrrolobenzodiazepine conjugate. The common technical feature between Groups I and III, and also between Groups II and III, is the  lack unity of invention because even though the inventions of these groups require the technical feature of a pyrrolobenzodiazepine conjugate or compound, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Torgov et al., WO 2014/130879 (Aug. 28, 2014) (PTO-892), in view of Gregson et al., WO 2006/111759 (PTO-892).
Torgov et al. teaches antigen-specific antibodies covalently linked through a linker moiety to a pyrrolobenzodiazepine (“PBD”) drug payload. Torgov et al. teaches a PBD dimer, “ADC 2” at p. 6, p. 35, and p. 80. Conjugation to an antibody against DLL3 is taught in Example 7, and the conjugate is tested in the further examples. Torgov et al. teaches the drug-linker moiety “DL2” at p. 74 in claim 57. Antibodies against CD20, CD56 and stem cell specific antigens (claim 4) are taught at p. 35, lines 15 and 27. Synthesis of the conjugate is disclosed in Example 1 (pp. 129-133).
Torgov et al. does not teach the particular substituent in the para-position on the second phenyl system of the dimer, which as claimed, can be a fluoro, trifluromethoxy or methyl group (Applicant’s Specification at p. 5, lines 1-8).
Gregson et al. teaches synthesis of a PBD dimer of the same structure as claimed, wherein the phenyl rings are para-substituted with fluoro groups (p. 54, Example 7). Thus, the technical feature of a pyrrolobenzodiazepine dimer of “formula I” is not a special technical feature because it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one PBD with another having structural similarity with a reasonable expectation of success.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/G.F.N./
Examiner, Art Unit 1647

/SCARLETT Y GOON/QAS, Art Unit 1600